CFP and the ecosystem approach to fisheries management (short presentation)
The next item is the report by Mr Guerreiro, on behalf of the Committee on Fisheries, on the CFP and the ecosystem approach to fisheries management.
This Commission communication raises a diverse range of questions as part of the debate on a possible reform of the common fisheries policy by 2012.
My report, which has been adopted by Parliament's Committee on Fisheries, puts forward a number of factors that we consider important in the context of this debate.
Fishing is a fundamental activity for guaranteeing human beings' food and survival, and this is the primordial objective of any fisheries policy.
In this context, it is worth underlining the importance of fishing in the waters of each Member State's EEZ for its sovereignty and independence, particularly in terms of food.
The common fisheries policy (CFP) should promote the modernisation and sustainable development of the fishing industry, safeguarding its socio-economic viability and the sustainability of fish stocks and guaranteeing the supply of fish to the public as well as food sovereignty and security, the preservation of jobs and improved living conditions for fishermen.
Taking account of its own objectives, a CFP must therefore not be subordinate to other Community policies that have since been defined.
In other words, a fisheries policy is not and cannot be a policy for the oceans or for the marine environment.
Since fishing is an activity that exploits a self-renewable resource, the first and principal task of fisheries management is to control total fishing effort in such a way as to guarantee the maximum sustainable catch.
A policy for fisheries must start from the assumption of an interdependence between the welfare of fishing communities and the sustainability of ecosystems, of which they are an integral part, in particular by recognising the specific features and importance of small-scale inshore fishing and artisanal fishing.
The application of an ecosystem approach to marine management necessarily requires multidisciplinary and intersectoral action between the various measures that have an impact on marine ecosystems, going far beyond and upstream of those adopted in the area of fisheries.
The proposal for an ecosystem-based analysis of the assessment of fishery resources must be based on validated scientific data, rather than on hunches based on preconceived ideas.
It must also be recognised that there are significant differences between the various marine areas and the resources that occur in each of them, between the various fleets and gear used and between their respective impacts on ecosystems, which requires fisheries management measures that are diversified, specific and adapted to each case, with fishermen being compensated for their socio-economic consequences where necessary.
In order to guarantee the sustainability of resources, fishing activity and the respective local communities, we believe it is vital that the Member States should exercise their sovereignty over their 12 miles of territorial waters and for the area corresponding to the EEZs of the outermost regions to be considered an exclusive access zone.
In this context, there is some concern at proposals regarding access to resources that aim to promote a system of transferable individual quotas, which would have consequences in terms of the concentration of fishing activity and the individual appropriation of fishing rights.
It should also be pointed out that a policy that encourages the indiscriminate scrapping of vessels, that takes no account of the specific features of fleets, resources, needs as regards consumption in each Member State and the socio-economic impact, is inappropriate and unjustified.
Lastly, I should like to emphasise that the sharp decline in income in the industry stems not only from restrictions on fishing activity, but in particular from the stagnation/fall in first-sale prices, accompanied by the increase in production costs (diesel and petrol).
Member of the Commission. - Mr President, the Commission welcomes the report presented and the support given to our perspectives regarding the ecosystem approach.
One of the main messages the Commission gives in its communication is that, while fisheries depend on healthy marine ecosystems, fisheries management cannot take on the role of overall ocean management on its own. Healthy marine ecosystems can only be safeguarded through a policy which involves all sectors which impact on these ecosystems.
This is why the Commission sees the maritime policy, and especially its environmental pillar, the Marine Strategy Directive, as key to the implementation of an ecosystem approach. This approach will give assurances to the fishing industry that all human impacts on marine ecosystems, not only fisheries, are addressed in a proportionate and coherent way. This is also the overall thrust of the report and we appreciate the agreement on this point.
I will emphasise that this does not mean that one policy is subordinate to another - that we, by taking this approach are establishing a hierarchy between, for instance, the Marine Strategy Directive and the common fisheries policy.
The Marine Strategy Directive serves the common fisheries policy by being the necessary integrative instrument to safeguard the resource base for fisheries in the future, and the common fisheries policy will contribute to the Marine Strategy Directive by putting in place management measures necessary to support the objectives for healthy marine ecosystems.
As stated in the report, meeting food needs, safeguarding fishing industries and fishing communities, and preserving the sustainability of marine ecosystems are not irreconcilable. On the contrary, in the long term there is a synergy between these objectives.
The report touches on many questions regarding the specific instruments to be utilised in the future. These are important and pertinent questions which we will address in the debate regarding the reform of the common fisheries policy. I will therefore not comment specifically on these questions here.
I will, however, point out that there are a couple of points where we may be in disagreement. It is indicated that fishermen affected by management plans and measures to protect ecosystems should be subsidised or compensated. We do not think that direct subsidies is a way forward, but that the solution is to help the industry to be more economically resilient and to help coastal communities diversify into other economic activities.
It is also indicated that restocking from aquaculture may be an instrument to replenish wild fish stocks. Although this may be an option in a few very specific cases, we do not think that this is the way forward in general. Fish stocks should be rebuilt by proper management of the human impacts on the marine ecosystems, including the impacts of both fisheries and other sectors.
We will return to a more detailed debate on the instruments for fisheries management in the context of the debate and development of the common fisheries policy reform, starting with our publication of a green paper in April. In the mean time, I thank Parliament for its support for our approach as expressed through this report.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
Written Statement (Rule 142)
Current fish stocks in European Union waters are continuing to dwindle, both due to excessive fishing and the use of unsuitable equipment and to the impact which other sectors, in particular tourism, are having on marine biology life. Scientific research into identifying the factors that influence marine ecosystems, including the impact of climate change, will provide the opportunity to determine the development of fishery resources and ensure that precautionary measures are taken to prevent the rapid, continuous depletion of fish stocks.
As fishing is an essential activity for guaranteeing food and man's survival, managing the fishery resources' sustainability becomes vitally important at a time when marine biodiversity is deteriorating. For this reason, social, economic and environmental aspects need to be taken into account in all the initiatives promoting the sustainable development of the European Union's coastal areas.